﻿Sir, it is indeed a pleasure for me to extend to you my warm congratulations on your election to the high post of President of the forty-sixth session of the General Assembly, which is destined to play an important role in further improving the activities of our Organisation.
We pay a tribute to your predecessor, Mr. Guido de Marco, the representative of Malta, for his dynamic leadership of the work of the last General Assembly session.
The Mongolian delegation expresses its deep satisfaction at the admission to the world Organization of seven new Member States, namely, the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Latvia, the Republic of Lithuania and the Republic of Estonia. We sincerely congratulate the representatives of these States.
Yet another year marked by the strengthening of positive trends in the world has passed - a year that stands out for events which will long serve us all as both a lesson and an impetus in the steady march towards a new world order based on general acceptance of universal values.
First of all I should like to allude to the Persian Gulf crisis. The aggression against Kuwait was undoubtedly a challenge to the entire world community, and it reacted to it in a fitting manner. The aggressor was stopped. In our opinion, the major lesson to be learned from the crisis was that the strong cannot defy with impunity the will of the weak and that the United Nations will no longer tolerate similar actions which flagrantly violate its Charter.
The outcome of the crisis, logical by all ethic and moral norms of inter-State relations, significantly reinforced the faith of nations in the feasibility of bringing into being a just world order. And this is very important, since in the world of today the weak outnumber the strong by far. It is not diktat that the weak need, but assistance and just and equitable cooperation on the part of the strong. This certainly does not diminish the significance of other legal norms and principles of inter-State relations. Such fundamental values as democracy, human rights, freedom of opinion and choice, among others, must be seen as basic criteria.
Secondly, the year 1991 has brought about promising results in the field of disarmament. It was not long before the Soviet-American agreement on the elimination of medium and short-range nuclear missiles was concluded. And today it is already fully implemented. Moreover, both sides have worked out a new agreement on the substantial reduction of offensive strategic armaments. This is an important step along the path towards the complete elimination of nuclear weapons. The new initiatives by the President of the United States of America, George Bush, on the further reduction of nuclear weapons, in our view, open up far-reaching vistas in this area.
We welcome the decision by China, France and some other countries to accede to the Treaty on the Non-Proliferation of Nuclear Weapons. Encouraging progress has been made in the negotiations on the prohibition of chemical weapons, which, we hope, will lead to the elaboration of an appropriate agreement as early as next year. The Third Review Conference on the biological weapons Convention demonstrated the necessity to reaffirm and strengthen this important instrument.
Furthermore, the improvement in the international atmosphere in recent years is to be credited to a large extent to the Soviet perestroika and its policy of new thinking. Under its impact, events of historic significance have taken place, particularly in Eastern European countries. In the final analysis, they have brought the cold war to an end. Further improvement in international relations and solutions to urgent global problems will depend to a certain extent on the pace of Soviet perestroika. Therefore, practically the entire world community has a vested interest in its success. This is amply evidenced by the unanimous and almost universal condemnation of the August putsch in the Soviet Union. The putsch was a serious test both for the Soviet perestroika and for the still fragile trend towards accord on a global level. Perestroika withstood the test, and the cause of democracy and freedom has been defended through common effort. Perhaps this is one of the main lessons of the August events in the Soviet Union. How that perestroika has embarked on a qualitatively new stage, even more encouraging prospects open up for global cooperation on all the pressing problems of today.
Thus, in the main, healthy trends dominate the political landscape of the planet, and the tendency of these processes is such that it leads us to believe that they are irreversible. This will certainly prove to be true under appropriate conditions and if efforts are made.
For many years now the Asian continent has been a region ridden with the most dangerous hotbeds of tension and conflict. However, the situation of late is being redressed. Recent dramatic changes in the world and the turn of events in Asia itself offer grounds for hope in the possibility of eliminating these hotbeds. An active search by the parties concerned, with the participation of the United Nations, is yielding tangible peacemaking results.
We welcome the emerging consensus on the convening of the Middle East peace conference, with the participation of all parties concerned. The time has come to put an end to the sufferings of the Palestinian people. Justice should be completely restored in all its aspects, taking into account the legitimate interests of all the countries of the region. It should be borne in mind that the events in the Persian Gulf have again clearly shown the danger of the unresolved situation prevailing in the Middle East.
As we see it, the tension on the Korean peninsula is somewhat lessening. There is a desire on the part of both sides to seek mutually acceptable solutions. This is evidenced by the simultaneous admission of the two Koreas to membership of the United Nations. We express the hope that this important step will facilitate the peaceful reunification of Korea, in accordance with the aspirations of its people. New, positive developments have taken place in the solution of the Cambodian problem. It is our hope that the forthcoming Paris International Conference in Paris will be crowned with success.
In tune with the times are the ongoing efforts to resolve the protracted Afghan crisis. In our opinion, the recent agreement between the Soviet Union and the United States to discontinue the supply of weapons to all Afghan sides has strong positive potential.
Mongolia attaches great importance to the strengthening of mutual understanding and trust in Asia, and has in the past offered some ideas towards this end. In particular, my Government put forward the possibility of regular dialogue between the countries of the northern part of Asia and the Pacific for the purpose of exchanging views on ways and means of finding optimal solutions to existing problems. There are many military-political, economic, ecological and other problems. One can say that the atmosphere in the region is far more conducive to the promotion of ideas in this field, including the idea concerning the establishment of a new world order.
In spite of the diverse mosaic of the Asian continent, with its many ethnic, religious, cultural and other differences, the Asian countries have many things in common. The solution of urgent problems of economic and social development and the degradation of the environment, as well as many others, requires active joint efforts. We believe that closer attention and better understanding are needed if the correlation between these common dilemmas is to be grasped and, on that basis, the search for new forms of wider and closer cooperation between the countries of Asia is to start.
There have been rapid changes for the better in the political climate of our planet, but we cannot say the same about international economic relations.
Regrettably, there is no evidence of any substantial changes in that area.
The gap between "rich" and "poor" countries is growing. The problem of external debt is far from being resolved, although some limited steps are being taken in this direction. Protectionism and other unjust conditions of trade, as well as difficulties in gaining access to advanced technology: all these problems are putting a heavy burden on the overwhelming majority of developing countries. In the light of the need to resolve these problems, we see the importance of intensifying the efforts to give new impetus to the North-South dialogue.
In our view, the Declaration of the General Assembly at its eighteenth special session and the International Development Strategy for the Fourth United Nations Development Decade serve as an important basis for achieving the objective of establishing just and truly equal economic relations.
Today the problem of environment protection rightly occupies pride of place on the world agenda. We fully share the view that this problem cannot be divorced from that of development. In that context, the forthcoming United Nations Conference on Environment and Development, to be held in Brazil in 1992, should clarify many issues.
Mongolia is one of those countries where the Communist experiment has failed. For the second year now, the country is advancing along the path of profound political and economic reform. Significant progress has been achieved in the cause of democratisation and the liberalization of social life in all its aspects. At present, the main task boils down to consolidating the democratic achievements and creating the legal and other prerequisites for ruling out the possibility of the revival of the old order. In this respect, great importance is being attached to the drafting of a new constitution, whose adoption is scheduled for November this year. 
The Government is taking energetic steps to put the country on the rails of a market economy. A great many acts have been drafted and enacted for the purpose of securing the legal basis for the development of market relations. The process of privatising State property is gaining momentum. The prices of goods and services have, in general, been liberalised. A new banking system has been introduced. A stock exchange is being established. Favourable conditions are being created for the private sector - private enterprise, and so forth.
However, the resolution of economic problems is facing enormous difficulties of an objective as well as a subjective nature. The old system of economic relations is collapsing, but the new one has not yet been shaped. The same is true of our foreign economic relations. All these factors have slowed down production, have led to an increase in unemployment and excessive inflation, and have had other negative consequences.
The country is experiencing an acute shortage of financial resources. In particular, this gives rise to serious difficulties in supplying the population with food and consumer goods, and industry with raw materials and spare parts. A near-total lack of the qualified personnel required to carry out economic reforms both in management and in organization, as well as in technology, poses a very serious problem.
Unfortunately we are not in a position to solve these problems on our own; we have to seek outside assistance. I should say that we are already receiving such assistance from Japan, the United States and other countries. In the near future, credits will be provided by the International Monetary Fund, the World Bank and the Asian Development Bank, which Mongolia joined this year. Such assistance and credits will be of great help in solving pressing problems. But that is not the end of the matter. We also regard this as an expression of effective support for our democratic reforms.
In this context, I should like, on behalf of the Mongolian Government, to express deep gratitude to all those who have given our reforms firm moral, political, material and other support.
While tackling the urgent tasks of today, we are at the same time laying down the foundations for tomorrow's development. From this point of view, the development of cooperation with other States is of great importance, and our foreign policy is directed towards this end. Today Mongolian foreign policy is completely cleared of the ideological components that until recently had a strong impact on it.
The Mongolian People's Republic is willing to develop equal, mutually beneficial relations with all countries, on the basis of respect for sovereignty, free choice of social development, and non-interference in the internal affairs of each other. We shall exert every effort to further strengthen our all-round close ties with our two great neighbours - the Soviet Union and the People's Republic of China.
Mongolia is open to expansion of its relations with the developed countries in various fields. Today we can say that a good start has been made in certain directions. In general, a lot has to be done to reveal and take advantage of mutual opportunities to develop relations. We will further strengthen our solidarity with the developing countries and continue to cooperate with than in resolving our common tasks and problems. It is precisely for this reason that Mongolia recently joined the Non-Aligned Movement. In so doing, we also ware proceeding from the premise that the historic mission of the Movement is far from being completed and that its positive role in international affairs will continue to endure.
This year will mark the thirtieth anniversary since the admission of the Mongolian People's Republic to the United Nations. During these years, Mongolia has endeavoured to make its contribution to United Nations efforts towards maintaining peace and strengthening international understanding and cooperation. I should like to mention here that on my country's initiative important documents on such issues as the right of peoples to peace. Disarmament Week, to foster the objectives of disarmament, and International Literacy Year, as well as on a number of other issues relating to social and economic development, have been adopted by the United Nations and the organizations in its system.
It is important to emphasize here that for us the United Nations is no longer an arena of ideological rivalry and confrontation. We see in it a genuine centre for harmonizing and coordinating the actions of nations in the attainment of common goals. The Mongolian delegation holds that the proposals put forward by the representatives of various countries in favour of improving this Organization merit the most careful and thorough consideration.
We join in the words of gratitude that the representatives of many countries have addressed to the Secretary-General, Mr. Javier Perez de Cuellar, who will before long have accomplished his mission in that office. His activities in that post have been marked constant and visionary search and by creative initiative, and are truly deserving of our high commendation.
